Wilder Filing, Inc. 82 Dune Road Island Park, NY 11558 November 8, 2010 United States Securities and Exchange Commission Washington, D.C.20549 To Whom It May Concern: With regard to the Form 10 filed with the Commission and all amendments thereto, we acknowledge the following: 1. Wilder Filing, Inc. (the “Company”) is responsible for the adequacy and accuracy of the disclosure in the filing; 2. Staff comments or changes to disclosure to staff comments to not foreclose the Commission from taking any action with respect to the filing; and 3. The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Wilder Filing, Inc. By: /s/Joel Schonfeld Joel Schonfeld, President
